          Case 2:20-cv-02349-KHV-TJJ Document 1 Filed 07/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

ESMERALDA GARCIA,                                      )
                                                       )
                 Plaintiff,                            )       Case No. 2:20-cv-02349
                                                       )
v.                                                     )
                                                       )
SAM’S WEST, INC., et al.                               )
                                                       )
                 Defendants.                           )


                DEFENDANTS SAM’S WEST, INC. AND WALMART INC.’S
                         JOINT NOTICE OF REMOVAL

          Defendants Sam’s West, Inc. and Walmart Inc., with full reservation of all defenses,

objections, and exceptions, including but not limited to service, jurisdiction, venue, and statute of

limitations hereby removes the above-captioned matter from the District Court of Johnson County,

Kansas to the United States District Court for the District of Kansas, pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support thereof, Defendants state the following:

     I.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

          1.     Plaintiff Esmeralda Garcia filed her lawsuit against Defendants in the District Court

of Johnson County, Kansas, Case No. 20CV02026, on May 12, 2020.

          2.     Defendant Walmart Inc. was served with process on June 26, 2020. Neither

defendant has answered Plaintiff’s Petition.

          3.     Sam’s West, Inc. has not been served.

          4.     As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

District Court of Johnson County, Kansas are attached as Exhibit A.




                                                   1
        Case 2:20-cv-02349-KHV-TJJ Document 1 Filed 07/16/20 Page 2 of 3




        5.       This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the District Court of Johnson County,

Kansas, where plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.

        6.       Without waiving any objection to service, this Notice of Removal is timely filed

pursuant to 28 U.S.C. § 1446(b) because the same has been filed within thirty (30) days of service

on defendants.

        7.       Pursuant to 28 U.S.C. § 1446(d), defendants filed written notice of this removal

with the Clerk of the District Court of Johnson County, Kansas where plaintiff’s Petition is

currently pending. A copy of this Notice of Removal and the written notice of the Notice of Filing

Notice of Removal have been served upon plaintiff.

                   II.    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.

        8.       Upon information and belief, plaintiff is a citizen of Kansas. See Plaintiff’s

Petition, Exhibit A, at ¶ 1.

        9.       Defendants are business entities organized and operating under the laws of the State

of Delaware, whose headquarters and principal places of business are in Bentonville, Arkansas.

Accordingly, each defendant is a citizen of Delaware and Arkansas for the purposes of determining

this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c).

                 III.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

        10.      Plaintiff has alleged severe and permanent personal injuries, past and future

medical expenses, past and future lost wages, impairment of future earning capacity, pain,

suffering, mental anguish, disability and other injuries and damages in excess of $75,000. See

Plaintiff’s Petition, Exhibit A, ¶ 6. Plaintiff also prays for judgment in excess of $75,000. See




                                                  2
        Case 2:20-cv-02349-KHV-TJJ Document 1 Filed 07/16/20 Page 3 of 3




Plaintiff’s Pet, Exhibit A, at p.3. Upon information and belief, plaintiff will be seeking an amount

in excess of $75,000, exclusive of interests and costs.

       WHEREFORE, for the foregoing reasons, Defendants Sam’s West, Inc. and Walmart Inc.,

remove this action from the District Court of Johnson County, Kansas to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, and for such other relief as the Court deems just and proper.

                                              Respectfully Submitted,
                                              /s/ James R. Jarrow
                                              BAKER STERCHI COWDEN & RICE, L.L.C.
                                              James R. Jarrow              KS# 14287
                                              Kehl D. Friesen              KS# 28204
                                              9393 W. 110th St., Suite 500
                                              Overland Park, KS 66210
                                              (913) 451-6752
                                              Fax: (816) 472-0288
                                              E-mail: jarrow@bscr-law.com
                                              E-mail: kfriesen@bscr-law.com

                                              ATTORNEYS FOR DEFENDANTS
                                              SAM’S WEST, INC. AND WALMART INC.



                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing was

electronically filed using the Court’s CM/ECF system on this 17th day of July, with the Clerk of

the court, and a copy was served via mail addressed to:

Brent Johnston
Johnston Law PC
4 Westowne Street #400
Liberty, MO 64068

ATTORNEY FOR PLAINTIFF


                                                      /s/ James R. Jarrow


                                                 3
